ACCEPTED
                                                                                           12-14-00040-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      1/8/2015 11:19:08 AM
                                                                                              CATHY LUSK
                            CAUSE NO. 12-14-00040-CR                                                CLERK


 LAWRENCE KELVIN                           §    IN THE
 WALKER, JR.                               §
                                           §
                                                                 FILED IN
 VS.                                       §    TWELFTH COURT
                                                           12th COURT OF APPEALS
                                           §                           TYLER, TEXAS
 THE STATE OF TEXAS                        §    OF APPEALS        1/8/2015 11:19:08 AM
                                                                       CATHY S. LUSK
                                                                           Clerk
                             MOTION TO
             EXTEND TIME TO FILE APPELLANT’S PRO SE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Lawrence Kelvin Walker, Jr. and numbered

       114-1268-13.

3.     Appellant was convicted of Indecency with a Child Sexual Contact.

4.     Appellant was assessed a sentence of twenty (20) years confinement in the

       Texas Department of Criminal Justine - Institutional Division.

5.     Notice of Appeal was given on February 4, 2014.

6.     The Clerk's Record was filed on February 7, 2014; the Reporter's Record was

       filed on May 11, 2014.

7.     The Appellant’s Pro Se Brief is due on January 5, 2015. Counsel requests the

       Court an extension of at least sixty (30) days.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       A)    Appellant previously was sent to the Texas Department of Criminal

             Justice-Institutional Division and has had limited access to the law

             library located within his unit, and no access to the record.
      B)    Appellant was recently transported back to the Smith County Jail and

            has limited access to the law library located in the jail. Apparently, the

            law library in Smith County is limited and does not include a set of

            Southwest Reporters, so Mr. Walker does not have access to caselaw.

      C)    Appellant has had limited access to the Clerk’s Record and Reporter’s

            Record. Appellant has requested that these items be provided in paper

            form so that he can continue working on his pro se brief. Appellant has

            not received a response from the Court regarding such request. On

            December 30, 2014, the trial court sought guidance from this Court

            regarding matters raised by Mr. Walker.

      D)    It is unknown when Mr. Walker will be returned to a TDCJ unit with a

            more complete law library, or if he will have access to the record there.

9.    Appellant requests an extension of time due to the above referenced facts and

      circumstances.

10.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Pro Se Brief for a period of thirty (60) days, and for such other and

      further relief as the Court may deem appropriate.

                                              Respectfully submitted,



                                              Law Office of James W. Huggler, Jr.
                                              100 E. Ferguson, Suite 805
                                              Tyler, Texas 75702
                                              Tel: (903) 593-2400
                                              Fax: (903) 593-3830

                                              By: /S/ James W. Huggler, Jr.
                                              James W. Huggler, Jr.
                                              State Bar No. 00795437
                                              Attorney for Appellant
                            CERTIFICATE OF SERVICE


       This is to certify that on January 8, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.